ITEMID: 001-75292
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DEMIR v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, İsmail Demir, Kadri Göçmen, Murtaza Gündoğan, Şükrü Cengiz, Cafer Ardıç and Nezir Boğan, are Turkish nationals. They are represented before the Court by Mr Hüseyin Aygün and Mr Özgür Ulaş Kaplan, lawyers practising in Tunceli.
The facts of the cases, as submitted by the parties, may be summarised as follows.
Until 1994 the applicants lived in Yakatarla, Şahverdi and Akören villages, in the districts of Ovacık and Hozat, in Tunceli province, where they own property.
In 1994, security forces forcibly evacuated Yakatarla, Şahverdi and Akören on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Tunceli, Mersin and Bursa where they currently live.
On 14 and 17 May 2002 the representatives of the applicants filed petitions, on behalf of the applicants, with the offices of the Tunceli Governor and the Hozat District Governor requesting permission to return to their villages and compensation for the damage they had suffered.
On 7 June 2002 the State Emergency Department of the Governor’s office in Tunceli sent the following reply to the applicants’ representatives:
“...
The Şahverdi, Yakatarla and Akören villages are being considered under the ‘Return to the Village and Rehabilitation Project’. Thus, the residents of those villages can reside in Hanuşağı, Arslandoğmuş, Burnak, Kızık, Koyungölü, Söğütlü, Topuzlu, Ziyaret, Mollaaliler, Çakmaklı, Cevizlidere, Gözeler, Güneykonak, Havuzlu, Konaklar and Yoncalı villages in Ovacık district or Sarısaltık, Çaytaşı, Karaca, Tavuklar, Karabakır, Geçimli, İnköy, Beşelma, Dalören, Akpınar, Yenidoğdu, Kavuktepe and Türktaner villages in Hozat district.
...
Your petition containing requests of permission to return to village will be considered under the ‘Return to Village and Rehabilitation Project’.”
On 11 September 2002 the representative of the applicants lodged a petition with the Public Prosecutor’s office in Tunceli complaining about the dereliction of duty by the Tunceli Governor and the Hozat and Ovacık District Governors (görevi ihmal).
On 18 September 2002 the Tunceli Public Prosecutor issued a decision of non-jurisdiction and sent the case-file to the Public Prosecutor’s office at the Court of Cassation.
On 30 September 2002 the Public Prosecutor’s office at the Court of Cassation decided not to start the proceedings into the allegation of dereliction of duty against the Tunceli Governor (dilekçenin işleme konulmaması).
On 23 June 2003 the Tunceli Administrative Council decided not to conduct an investigation into the applicants’ allegations of dereliction of duty against the Hozat and Ovacık District Governors.
On 7 July 2003 the representatives filed an objection with the Malatya Regional Administrative Court against the decision of the Tunceli Administrative Council.
On 2 October 2003 the Malatya Regional Administrative Court rejected the objection.
On 30 October 2003 the Tunceli Public Prosecutor decided not to conduct investigation into the applicants’ allegations against the Hozat and Ovacık District Governors.
On 20 November 2003 the representative of the applicants filed an objection with the Elazığ Assize Court against the decision of the Tunceli Public Prosecutor.
On 4 December 2003 the Elazığ Assize Court rejected the objection.
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
